Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 12/30/2021.  In the Amendment, applicant amended claims 1, 6 and 11.  There is no Terminal Disclaimer has filed, therefore the examiner respectfully maintains the rejection to claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,62845.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-15 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/23/2022 has been considered (see form-1449, MPEP 609).

Note: The case would allowable if the applicant further clarify the detailing of the features of “determining a partial aggregation for filtered portions of the multidimensional database “, otherwise the examiner just interprets it as a filtering/select 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,628451.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,628451 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/834621. (See table below). 
		
Instant Application claim 1
Patent No. 10,628451 claim 1
A system for use with a multidimensional database environment, for support for security- sensitive aggregation and other functional use cases, comprising: 
a computer, including a processor; and a multidimensional database, executing on 
 simultaneously scan the multidimensional database according to the main select construct and the sub-select construct of the query; and 






determine a result of the query by filtering portions of the multidimensional database corresponding to the sub-select construct from portions the multidimensional database corresponding to the main select construct and determining a partial 

a computer, including a processor; a multidimensional database, executing on 
 a sub-select fetching component executing on the computer; wherein the system operates to receive an input query for processing against the multidimensional database, wherein the input query comprises a main select construct and a sub-select construct, determine a partial aggregation of a cube by scanning the main select construct with the main select fetching component and simultaneously scanning the sub-select construct with the sub-select fetching component, filtering each point scanned by the sub-select fetching component according to the sub-select construct; determining the partial aggregation of the cube according to the filtered points.



Claims 2-5 of Patent No. 10,628,451 satisfies all the elements of claims 2-5 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 6
Patent No. 10,628,451 claim 6
A method for use with a multidimensional database environment, for support for security- sensitive aggregation and other functional use cases, comprising: providing, at a computer system including a processor, a multidimensional database for at least one of storage or analysis of data; 
 	receiving an query for processing against the multidimensional database, wherein the query includes a main select construct and a sub-select construct;
 	simultaneously scanning the multidimensional database according to the main select construct and the sub-select construct of the query; and




Claims 7-10 of Patent No. 10,628,451 satisfies all the elements of claims 7-10 of the instant application, and as such, anticipates the claims of instant application. 
		
Instant Application claim 11
Patent No. 10,628,451 claim 11
A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps comprising:
 	providing, at a computer system including a processor, a multidimensional 
 	receiving an query for processing against the multidimensional database, wherein the query includes a main select construct and a sub-select construct;
 	simultaneously scanning the multidimensional database according to the main select construct and the sub-select construct of the query; and
 	determining a result of the query by filtering portions of the multidimensional database corresponding to the sub-select construct from portions the multidimensional database corresponding to the main select construct and determining a partial aggregation for filtered portions of the multidimensional database.




Claims 12-15 of Patent No. 10,628,451 satisfies all the elements of claims 12-15 of the instant application, and as such, anticipates the claims of instant application. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru et al. (US PGPUB 2006/0010114, hereinafter Dumitru), in view of MacDonald  et al. (US PGPUB 2013/0239036, hereinafter MacDonald) and further in view of Bhatawdekar  et al. (US PGPUB 2009/0249125, hereinafter Bhatawdekar).
As per as claim 1, Dumitru discloses:
A system for use with a multidimensional database environment, for support for security- sensitive aggregation and other functional use cases (Dumitru, e.g., fig. 1, associating with texts description, [0012], “…multidimensional database…”), comprising: 
 	a computer, including a processor (Dumitru, e.g., [0028], “computer processor” and further se fig. 11); and 
 	a multidimensional database, executing on the computer, for at least one of storage or analysis of data (Dumitru, e.g., fig. 1, associating with texts description, [0031-0032], “…multidimensional database…”), wherein the system is configured to: 
 	receive a query for processing against the multidimensional database, wherein the query includes a main select construct and a sub-select construct (Dumitru, e.g., figs. 2-3, associating with texts description, [0035-0038], “…received in a multidimensional query language such as MDX…query can include a data request for example using the select keyword, a starting point employing the from keyword…query on the subcube…”) (the examiner asserts select the criteria/keywords or portion = sub-select construct) and further see [0038], “…generate such nested subcubes upon receipt of an expression or statement…”)) ;
 	 simultaneously scan the multidimensional database according to the main select construct and the sub-select construct of the query (Dumitru, e.g., [0035-38], “…query statement can take the form of Select <some measures> from <subcube>. Upon execution of the query on the subcube, a result set comprising one or more cells that satisfy the query are returned...”) (the examiner asserts that when query select the cube in multidimensional database and retrieving data which is equivalent of simultaneously scan the multidimensional database that select construct and the sub-select construct of the query) and see “…generate such nested subcubes upon receipt of an expression or statement…”); and 
 	determine a result of the query by filtering portions of the multidimensional database corresponding to the sub-select construct from portions the multidimensional database corresponding to the main select construct (Dumitru, e.g., [0035-0036] and [0038], “…select keyword, a starting point employing the from keyword, and optionally a filter utilizing the where keyword…query statement can take the form of Select <some measures> from <subcube>. Upon execution of the query on the subcube, a result set comprising one or more cells that satisfy the query are returned….”).
	To make records clearer regarding to the language of “determine a results of the query by filtering portions of the multidimensional database” (although as stated above Dumitru functional disclose the feature of determine a results of the query by filtering portions of the multidimensional database”.
	However MacDonald, in an analogous art, discloses “determine a results of the query by filtering portions of the multidimensional database” (MacDonald, e.g., MacDonald and Dumitru to users having an option to select and filters the portions or search results to archiving in presenting a set of search results that user request in order to save time and storage space (MacDonald, e.g., [0029-33]). 
	Th combination of MacDonald and Dumitru disclose filtering portions of the multidimensional database” (MacDonald, e.g., [0016-0017 and [0054-0057]), but to make records clearer base on the features of “determining a partial aggregation for filtered portions of the multidimensional database” .
	However Bhatawdekar, in an analogous art, discloses “determining a partial aggregation for filtered portions of the multidimensional database” (Bhatawdekar, e.g., [0020-0026] and [0029], “…identifies the respective components by their particular characteristics, and places each token into respective "buckets" for : filter fields; filter criteria; result fields; and operators … Retrieved metadata is sent to a multidimensional expression language ( MDX) token retriever, which retrieves corresponding MDX tokens for the respective metadata, which arranges the MDX tokens according to the respective relational database query metadata (e.g., filter operators; filter criteria; filter fields; and results fields)…”. Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bhatawdekar, MacDonald and Dumitru to using effective mapping and 

As per as claim 2, the combination of Bhatawdekar, MacDonald and Dumitru disclose:
The system of claim 1, wherein the query language is a Multidimensional Expressions (MDX) query language (Dumitru, e.g., [0036], [0038-0039] and [0061], “…received in a multidimensional query language such as MDX. Each MDX query can include a data request for example using the select keyword, a starting point employing from the keyword, and optionally a filter utilizing the where keyword. For example, the query statement can take the form of Select <some measures> from <subcube>. Upon execution of the query on the subcube, a result set comprising one or more cells that satisfy the query are returned…”) and further see (MacDonald, e.g., [0017], [0028-0029], “…multidimensional expression (MDX)…).

As per as claim 3, the combination of Bhatawdekar, MacDonald and Dumitru disclose:
The system of claim 1, wherein scanning the multidimensional database according to the sub-select construct is performed at a kernel layer (Dumitru, e.g., [0008-0012], [0036], [0049-0050] and [0055], “…The select statement can be embedded in a subcube creation statement or alternatively in a query statement. The query statement, or subselect, can therefore include nested select statements which .

As per as claim 4, the combination of Bhatawdekar, MacDonald and Dumitru disclose:
The system of claim 1, wherein scanning the multidimensional database according to the main select construct is performed at a kernel layer (Dumitru, e.g., [0006], [0008-0012], [0036], [0039], [0046] and [0067]).

As per as claim 5, the combination of Bhatawdekar, MacDonald and Dumitru disclose:
The system of claim 1, wherein the sub-select construct is used by the system to provide security-sensitive operations on the multi-dimensional database (Dumitru, e.g., [0009], [0036], [0039], “…subselect is a query statement that includes an in-lined subcube definition. With a subselect, select statements can be nested such that a statement includes one or more select statements to define a subcube to be operated on and a select statement to query the subspace defined by the one or more other select statements…”, and further see [0046], [0061], [0067], “…Security pertains to ensuring that users and or other entities are able to access only appropriate data thereby implementing a security policy…”).

Claims 6-10 are essentially the same as claims 1-5 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-5.

Claims 11-15 are essentially the same as claims 11-15 except that they set forth the claimed invention as a non-transitory computer readable medium rather a system,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-5.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 12/30/2021 with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to query sub select constructs in a multidimensional database for using a multidimensional expressions.

a.	Wilkinson et al. (US PGPUB 2008/0244008, hereafter Wilkinson); “METHOD AND SYSTEM FOR DATA EXCHANGE AMONG DATA SOURCES” disclose data exchanges and for joining search results in collaborative data exchanges to allow 
Wilkinson also teaches query and retrieve portion results [0010-0011], multi-dimensional comparisons [0149].
Wilkinson further teaches return partial results [0070], [0077], [0091], filtering portion/partial [0167]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163